UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31 , 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9980 Huennekens Street., Suite 100, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,585,401 as of May 5, 2014. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would," "expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: ● Our future strategy, structure, and business prospects; ● The planned commercialization of our current product; ● The size and growth of the potential markets for our product and technology; ● The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; ● Our anticipated expansion of United States and international sales and operations; ● Our ability to obtain and protect our intellectual property and proprietary rights; ● The results of our clinical trials; ● Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; ● Our anticipated sales to customers in the United States; ● Our ability to obtain reimbursement for patient testing with the TearLab® System; ● Our efforts to assist our customers in obtaining their CLIA waiver certifications or providing them with support from certified professionals; ● The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and ● Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp. and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 TearLab Corporation PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 TearLab Corporation CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars ) ($ 000’s) March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net 3,050 Inventory Prepaid expenses and other current assets 636 Total current assets Fixed assets, net 4,043 Patents and trademarks, net 101 Intangible assets, net 4,755 Other non-current assets 47 40 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Deferred Rent 67 Obligations under warrants Total current liabilities Commitments and contingencies (Note 11) Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, authorized 10,000,000, none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 33,577,068 and 33,288,701 issued and outstanding at March 31, 2014 and December 31, 2013, respectively 34 33 Additional paid-in capital 480,706 Accumulated deficit ) (435,837 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to interim condensed consolidated financial statements 5 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and (loss) per share) Three months ended March 31, Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit 1,059 Operating expenses General and administrative 1,448 Clinical, regulatory and research & development 575 208 Sales and marketing Amortization of intangible assets Total operating expenses 4,221 Loss from operations ) ) Other income (expense) Interest income 7 6 Changes in fair value of warrant obligations ) Other, net 50 (14 ) Total other income (expense) (5,412 ) Net loss and comprehensive loss $ ) $ (8,574 ) Weighted average shares outstanding - basic Netloss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Net loss per share – diluted $ ) $ ) See accompanying notes to interim condensed consolidated financial statements 6 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (expressed in U.S. dollars) (Unaudited) ($ 000’s) Three months ended March 31, OPERATING ACTIVITIES Net loss for the period $ ) $ (8,574 ) Adjustments to reconcile net loss to cash used in operating activities: Stock-based compensation Depreciation of fixed assets 66 Amortization of patents and trademarks 7 7 Amortization of intangible assets 303 303 Changes in fair value of warrant obligations ) 5,404 Loss on disposal of fixed assets 2 - Net change in working capital and non-current asset balances related to operations ) Cash used in operating activities ) (2,764 ) INVESTING ACTIVITIES Additions to fixed assets, net of proceeds ) (433 ) Cash paid for business acquisition ) - Cash used in investing activities ) (433 ) FINANCING ACTIVITIES Proceeds from warrants exercised - 13 Proceeds from the exercise of options 11 Cost of issuance of shares ) - Cash provided by financing activities 24 Net decrease in cash and cash equivalents during the period (5,755 ) (3,173 ) Cash, beginning of period Cash, end of period $ $ 12,264 See accompanying notes to interim consolidated financial statements 7 TearLab Corporation NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (expressed in U.S. dollars except as otherwise stated) (Unaudited) 1. BASIS OF PRESENTATION Nature of Operations TearLab Corporation (formerly OccuLogix, Inc.) ("TearLab" or the "Company"), a Delaware corporation, is an ophthalmic device company that is commercializing a proprietary in vitro diagnostic tear testing platform, the TearLab® test for dry eye disease, or DED, which enables eye care practitioners to test for highly sensitive and specific biomarkers using nanoliters of tear film at the point-of-care. The accompanying condensed consolidated financial statements include the accounts of the Company and all of its wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated on consolidation. The consolidated balance sheet at December31, 2013 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying condensed consolidated financial statements have been prepared on the going concern basis, which assumes that the Company will continue to operate as a going concern and which contemplatesthe realization of assets and the satisfaction of liabilities and commitments in the normal course of business. However, the Company has sustained substantial losses of $5.5 million for the three months ended March 31, 2014 and $29.0 million for the year ended December31, 2013.The Company's working capital surplus at March 31, 2014 is $30.4 million.Based on the Company’s annual operating plan approved by the Board of Directors, management believes the Company’s existing cash and cash equivalents of $32.0 million at March 31, 2014 combined with anticipated cash flows provided by sales of its products in 2014 will be sufficient to fund its cash requirements through at least March 31, 2015. 2. SIGNIFICANT ACCOUNTING POLICIES These unaudited interim condensed consolidated financial statements have been prepared using significant accounting policies that are consistent with the policies used in preparing the Company’s audited consolidated financial statements for the year ended December 31, 2013. Management believes that all adjustments necessary for the fair presentation of results, consisting of normally recurring items, have been included in the unaudited condensedconsolidated financial statements for the interim periods presented. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The principal areas of judgment relate to revenue and inventory reserves, impairment of long-lived and intangible assets, and the fair value of stock options and warrants. Revenue recognition Revenue is recognized when all four of the following criteria are met: (i)persuasive evidence that an arrangement exists; (ii)delivery of the products has occurred; (iii)the selling price is fixed or determinable; and (iv)collectability is reasonably assured. The Company’s timing of revenue recognition is impacted by factors such as passage of title, payments and customer acceptance. Amounts received in excess of revenue recognizable are deferred. 8 TearLab Corporation The Company enters into contracts where revenue is derived from multiple deliverables containing a mix of products, which generally includes either the sale or the right to use a TearLab Osmolarity System and sales of a fixed number of test cards. The Company has multiple revenue programs, in which it either sells readers and test cards as a combined unit with no future commitments on behalf of the client, provides the use of readers to large practices with an expectation of purchasing certain levels of test cards or allows the customer to use the readers with a commitment to fulfill a minimum purchase obligation, typically over a three year period. Revenue recognition for contracts with multiple deliverables is based on the individual units of accounting determined to exist in the contract. A delivered item is considered a separate unit of accounting when the delivered item has value to the customer on a stand-alone basis. Items are considered to have stand-alone value when they are sold separately by any vendor or when the customer could resell the item on a stand-alone basis When multiple elements have stand alone value, consideration is allocated at the inception of the contract to all deliverables based on their relative selling price. The relative selling price for each deliverable is determined using vendor specific objective evidence (VSOE) of selling price or third-party evidence of selling price if VSOE does not exist. If neither VSOE nor third-party evidence exists, the Company uses its best estimate of the selling price for the deliverable. When no stand-alone value to the elements exists, as is currently the case for the TearLab reader when sold together with related disposables, arrangement consideration is recognized on the combined unit of accounting. The Company recognizes revenue for each of the elements only when it determines that all applicable recognition criteria have been met. The TearLab® Osmolarity System for Dry Eye Disease (“DED”) consists of hardware and related disposable test cards. In 2013 and 2014, the Company’s revenues have been derived primarily from programs where customers are given the use of a TearLab Osmolarity System in exchange for various programs to purchase test cards. The Company’s sales are currently direct to customers in the United States, Canada and the United Kingdom and to distributors in Europe and Asia. The Company records revenue when all of its obligations are completed which is generally upon shipment of the Company’s products. Although the Company typically has a no return policy for its products, the Company has established a return reserve for product sales that contain an implicit right of return. The Company reserves for estimated returns or refunds by reducing revenues at the time of shipment based on historical experience. The reserve of $142,000 and $173,000 as of March 31, 2014 and December 31, 2013, respectively, has reduced revenue and is included in accounts receivable. Warrant liabilities The Company issued several rounds of warrants related to various debt and equity transactions which occurred in 2011. The Company accounts for its warrants issued in accordance with the US GAAP accounting guidance under Accounting Standards Codification (ASC) 815 applicable to derivative instruments, which requires every derivative instrument within its scope to be recorded on the balance sheet as either an asset or liability measured at its fair value, with changes in fair value recognized in earnings. Based on this guidance, the Company determined that the Company's warrants do not meet the criteria for classification as equity. Accordingly, the Company classified the warrants as current liabilities. The warrants are subject to re-measurement at each balance sheet date, with any change in fair value recognized as a component of other income (expense), net in the statements of operations and comprehensive loss. The Company estimated the fair value of these warrants at the respective balance sheet dates using the Black-Scholes option-pricing model, based on the market value of the underlying common stock at the valuation measurement date, the remaining contractual term of the warrant, risk-free interest rates and expected dividends on and expected volatility of the price of the underlying common stock. There is a degree of subjectivity involved when using option pricing models to estimate warrant liability and the assumptions used in the Black-Scholes option-pricing model are judgmental. Acquisition On March 14, 2014, the Company acquired the net assets of the OcuHub business unit from AOAExcel, Inc., the for-profit subsidiary of the American Optometric Association ("AOA") in an all cash transaction for $1.4 million and a working capital deficit of $201,000. Of the net purchase price,$1,564,000was preliminarily allocated to intangible assets,$38,000to property, plant and equipment, $30,000 to prepaid expense and $230,000 to accrued liabilities. The acquisition was accounted for as a business combination in accordance with the authoritative guidance. The preliminary allocation of initial purchase price is based on our preliminary valuation of the fair value of tangible and intangible assets acquired and liabilities assumed as of the Closing, and these estimates are subject to adjustments. The fair value assigned to intangible assets has been determined primarily by using a variation of the income approach known as the discounted cash flow method, which estimates the value based on the present value of the after-tax free cash flows attributable to owning the intangible asset. 9 TearLab Corporation Recent Accounting Pronouncements In July 2013, the FASB issued authoritative guidance for the Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which provides explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryfoward exists. The guidance is effective prospectively for fiscal years and interim periods within those years, beginning after December 15, 2013, with early adoption permitted. The Company adopted this guidance January 1, 2014 and the adoption of this authoritative guidance did not have an impact on the Company's condensed consolidated financial statements or related financial statement disclosures. 3. BALANCE SHEET DETAILS Accounts receivable (in thousands) March 31, December 31, Trade receivables $ $ 3, 939 Allowance for doubtful accounts ) ) $ $ Inventory Inventory is recorded at the lower of cost or market and consists of finished goods. Inventory is accounted for on a first-in, first-out basis. (in thousands ) March 31, December 31, Finished goods $ 1,189 $ Inventory reserves ) ) $ $ The Company evaluates inventory for estimated excess quantities and obsolescence, based on expected future sales levels and projections of future demand, and establishes inventory reserves for obsolete and excess inventories. In addition, the Company assesses the impact of changing technology and market conditions. The Company has entered into a long term purchase commitment to buy the test cards from MiniFAB (Note 11). The purchase commitment contains required minimum annual purchases and a total purchase commitment under the manufacturing agreement. As part of its analysis of excess or obsolete inventories, the Company considers future annual minimum purchases, estimated future usage and the expiry dating of the cards to determine if any inventory reserve needed. The usage of the minimum purchase commitments is predicated upon significant increases in revenues from TearLab products as compared to 2013 and prior years. Prepaid expenses and other current assets (in thousands) March 31, 2014 December 31, Prepaid trade shows $ $ Prepaid insurance 175 Manufacturing deposits 43 Subscriptions 93 86 Other fees and services 146 $ $ 10 TearLab Corporation Fixed assets (in thousands) March 31, December 31, Furniture and office equipment $ $ Leasehold improvements 47 47 Computer equipment and software Capitalized TearLab equipment Medical equipment Less accumulated depreciation ) ) $ 4,043 $ Depreciation expense was $297,000 and $66,000 during the three months ended March 31, 2014 and 2013, respectively. Patents and trademarks (in thousands) March 31, December 31, Patents $ $ Trademarks 32 32 Accumulated amortization ) ) $ $ Amortization expense of patents and trademarks was $7,000 and $7,000 during the three months ended March 31, 2014 and 2013, respectively. Accrued liabilities (in thousands) March 31 , December 31, Due to professionals $ $ Due to employees and directors Sales and use tax liabilities Royalty liability Readers and test cards in transit Other $ $ 4. INTANGIBLE ASSETS The Company's intangible assets consist of the value of TearLab® Technology acquired in the acquisition of TearLab Research and the value of the OcuHub platform technology acquired in the acquisition of the OcuHub business unit from AOAExcel. The TearLab Technology consists of a disposable lab card and card reader, supported by an array of patents and patent applications that are either held or in-licensed by the Company.The TearLab Technology is being amortized using the straight-line method over an estimated useful life of 10years.The OcuHub platform technology consists of the right to access and commercialize the OcuHub cloud-based technology platform which facilitates an effective and efficient shared care model providing secure connectivity between doctors, patients, institutions and payers. The OcuHub platform technologyis beingamortized using the straight-line method over an estimated useful life of 5 years. Amortization expense for the three months ended March 31, 2014 and 2013 was $303,000 and $303,000 respectively. 11 TearLab Corporation Intangible assets subject to amortization consist of the following: March 31, 2014 December 31, 2013 Cost Accumulated Amortization Cost Accumulated Amortization TearLab® technology $ OcuHub platform technology - - - $ The estimated amortization expense for the intangible assets for the remainder of 2013 and each of the remaining five years is as follows: Amortization of intangible assets ($ 000’s) Remainder of 2014 $ 78 $ 5. RELATED PARTY TRANSACTIONS On August 20, 2009, the Company entered into a distribution agreement with Science with Vision Inc., pursuant to which Science with Vision obtained exclusive Canadian distribution rights with respect to the Company’s products.The Company began selling products through the Canadian distributor in 2010. The Company’s chairman of the board of directors and chief executive officer has a material financial interest in Science with Vision. Sales to this distributor for the three months ended March 31 2013 was $0, and the outstanding accounts receivable balances due at December 31, 2013 was $0. On September 3, 2013, the Company and Science with Vision Inc. agreed to terminate the distribution agreement including exclusive distribution rights of TearLab products in Canada. In consideration of the termination agreement, the Company agreed to a one-time payment to Science with Vision Inc. of $200,000 Canadian dollars and a royalty on all sales in Canada of products for which Science with Vision Inc. had exclusive distribution rights. The one-time payment resulted in a charge of $190,000 USD during the quarter ended September 30, 2013 and is recorded within sales and marketing expense. Royalties are recorded as cost of goods sold in the income statement in the period in which revenue is recognized for the associated products sold. The Company’s chairman of the board of directors and chief executive officer has a material financial interest in Science with Vision. 6 . FAIR VALUE MEASUREMENTS The Company measures certain assets and liabilities in accordance with authoritative guidance which requires fair value measurements be classified and disclosed in one of the following three categories: ● Level1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. ● Level2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. ● Level3: Unobservable inputs are used when little or no market data is available. Assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurements. The Company reviews the fair value hierarchy classification on a quarterly basis. Changes in the ability to observe valuation inputs may result in a reclassification of levels for certain securities within the fair value hierarchy. The Company did not have any assets or liabilities in Level1 and Level2 and no transfers to or from Level3 of the fair value measurement hierarchy during the three months ended March 31, 2014. 12 TearLab Corporation At March 31, 2014, the Company has a liability for warrants to purchase 219,604 shares of common stock at an exercise price of $1.86 per share valued at $1,124,000 (Note 7). The warrant liability is classified as a Level 3 fair value measurement. The following table provides a reconciliation for the warrant liability measured at fair value using significant unobservable inputs (Level 3) for the three months ended March 31, 2014 (in thousands): Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Balance of warrant liability at January 1, 2014 $ Warrant exercises ) Change in fair value of warrant liability included in other (income) / expense ) Balance of warrant liability at March 31, 2014 $ 7. STOCKHOLDERS’ EQUITY (a ) Authorized share capital The total number of authorized shares of common stock of the Company is 65,000,000. Each share of common stock has a par value of $0.001 per share. The total number of authorized shares of preferred stock of the Company is 10,000,000. Each share of preferred stock has a par value of $0.001 per share. (b) Common stock The Company has funded operations over the years through the issuance of equity in public and private offerings including on July 30, 2013, the Company closed an underwritten public offering of 2.99 million shares of its common stock at a price to the public of $13.50 per share. The Company received gross proceeds of $40,365,000, with associated costs of $3,055,000. (c) Stock Incentive Plan The Company has a stock incentive plan, the 2002Stock Incentive Plan (the "Stock Incentive Plan"),. Under which the Stock Incentive Plan, up to 5,200,000options are available for grant to employees, directors and consultants. Options granted under the Stock Incentive Plan may be either incentive stock options or non-statutory stock options. Under the terms of the Stock Incentive Plan, the exercise price per share for an incentive stock option shall not be less than the fair market value of a share of stock on the effective date of grant and the exercise price per share for non-statutory stock options shall not be less than 85% of the fair market value of a share of stock on the date of grant. No option granted to a holder of more than 10% of the Company's common stock shall have an exercise price per share less than 110% of the fair market value of a share of stock on the effective date of grant. Options granted are typically service-based options. Generally, options expire 10years after the date of grant. No incentive stock options granted to a 10% owner optionee shall be exercisable after the expiration of five years after the effective date of grant of such option, no optionhas beengranted to a prospective employee, prospective consultant or prospective director prior to the date on which such person commences service, and with the exception of an option granted to an officer, director or consultant, no option shall become exercisable at a rate less than 20% per annum over a period of five years from the effective date of grant of such option unless otherwise approved by the Board. 13 TearLab Corporation The Company accounts for stock-based compensation under the authoritative guidance which requires that share-based payment transactions with employees be recognized in the financial statements based on their fair value and recognized as compensation expense over the requisite service period. The amount of expense recognized during the period is affected by subjective assumptions, including: estimates of the Company’s future volatility, the expected term for its stock options, option exercise behavior, the number of options expected to ultimately vest, and the timing of vesting for the Company’s share-based awards. The following table sets forth the total stock-based compensation expense resulting from stock options included in the Company's condensed consolidated statements of operations and comprehensive loss (in thousands): Three months ended March 31, General and administrative $ $ 32 Clinical, regulatory and research and development 41 2 Sales and marketing Stock-based compensation expense before income taxes $ $ (d) Warrants On June 13, 2011, the Company issued shares of its common stock as well as warrants (“Financing Warrants”) to purchase 109,375 shares of its common stock in consideration of conversion and retirement of the Company’s outstanding July and August 2009 debt obligations. The exercise price of the Financing Warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009. There were 74,063 of these warrants outstanding at March 31, 2014 and December 31, 2013. On June 30, 2011, the Company closed a private placement financing in which 3,846,154 shares of common stock and warrants (“2011 Warrants”) to purchase 3,846,154 shares of common stock for gross proceeds of approximately $7,000,000 were issued. The investors purchased the shares and warrants for $1.82 per unit (each unit consisting of one share and one warrant to purchase shares of common stock). The exercise price of the warrants is $1.86 per share. The warrants are exercisable at any time from the date of issuance until June 30, 2016. The Company’s estimated the fair value of the warrants at the date of issuance using the Black Scholes option model with a 101% volatility, 5.0 years expected life and a risk-free interest rate of 1.76%. The fair value of $5,518,000 was classified as a current liability as the Company determined that these warrants do not meet the criteria for classification as equity. The Company accounts for the 2011 Warrants in accordance with applicable guidance to derivatives. The Company determined that the 2011 Warrants do not meet the criteria for classification as equity. Accordingly, the Company classified the 2011 Warrants as current liabilities at March 31, 2014. The Company initially allocated the total proceeds received, pursuant to the Securities Purchase Agreement, to the shares of common stock and warrants issued based on their relative fair values. This resulted in an allocation of $3,012,000 of proceeds to warrant liability. The Company remeasures the fair value of the warrants at the end of each reporting period, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The estimated fair value of the 2011 Warrants at March 31, 2014 was determined using the Black-Scholes option-pricing model with the following assumptions: Volatility 72 % Expected life of Warrants (years) 2.25 Risk-free interest rate % Dividend yield 0 % 14 TearLab Corporation The fair value of the 2011 warrants is highly sensitive to the changes in the Company’s stock price and stock price volatility. During the three months ended March 31, 2014 certain holders of 2011 Warrants exercised 304,945 warrants. The Company received $0 in proceeds from the cashless exercises during the three month period ended March 31, 2014. The Company is required to record the outstanding warrants at fair value at the time of exercise, before moving the fair value into additional paid-in capital, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the exercised 2011 Warrants at their respective exercise dates to be $2,616 ,000 an increase of $263,000 from the previous value at December 31, 2013. This increase was recorded as an expense in other income (expense) in the condensedconsolidated statement of operations and comprehensive loss for the three months ended March 31, 2014 The Company recorded the outstanding warrants at fair value at the end of each reporting period, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company estimated the fair value of the remaining warrants as of March 31, 2014 to be $1,124,000, a decrease of $570,000 from the previous value at December 31, 2013. This amount was recorded as income to other income (expense) in the condensed consolidated statement of operations and comprehensive loss for the three months ended March 31, 2014. The following table provides activity for the Warrants outstanding through March 31, 2014 (in thousands, except weighted average exercise prices): Number of warrants outstanding Weighted average exercise price Outstanding, December 31, 2013 $ Exercised ) Expired — — Outstanding, March 31, 2014 $ 8. COMPREHENSIVE INCOME (LOSS) For the three months ended March 31, 2014 and 2013, comprehensive loss was equal to net loss for each period. 9. NET INCOME ( LOSS) PER SHARE Basic income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and vested restricted stock units outstanding. Diluted income (loss) per share is computed by dividing net income (loss), less any dilutive amounts recorded during the period for the change in fair value of warrant liabilities, by the weighted average number of common shares and vested restricted stock units outstanding and the weighted average number of dilutive common stock equivalents, from stock options, warrants, and non-vested restricted stock units. Common stock equivalents are only included in the diluted earnings per share calculation when their effect is dilutive. Diluted loss per share for the three months ended March 31, 2014 includes the dilutive impact of the gain recorded from the Company's June 30, 2011 warrants. The following securities were not included in the calculation of diluted earnings per share because their effects were anti-dilutive (in thousands) : Three Months Ended March 31, Stock options Warrants 74 Total 15 TearLab Corporation 10. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS The net change in working capital and non-current asset balances related to operations consists of the following: Three months ended March 31, ($ 000’s) Accounts receivable, net $ $ ) Inventory ) ) Prepaid expenses and other assets 92 13 Other non-current assets (7 ) - Accounts payable Accrued liabilities ) ) Deferred rent/revenue 34 — $ $ ) The following table lists those items that have been excluded from the condensed consolidated statements of cash flows as they relate to non-cash transactions and additional cash flow information: Three months ended March 31, ($ 000’s) Reclass of warrant liabilities to Stockholders Equity upon exercise of warrants 26 Additions to fixed assets included in accounts payable and accrued liabilities 4 - COMMITMENTS AND CONTINGENCIES On August 1, 2011, the Company, through its subsidiary, TearLab Research, Inc., entered into a manufacturing and development agreement, or the Manufacturing Agreement, with MiniFAB (Aust) Pty Ltd, or MiniFAB. Pursuant to the terms of the Manufacturing Agreement, MiniFAB will manufacture and supply test cards for the Company. The Manufacturing Agreement specifies minimum order quantities that will require the Company to purchase approximately $18.2 million (AUD$19.7 million) in test cards from MiniFAB for the years from 2014 through the end of 2015 of which $2.3 million (AUD $2.5 million) has been on order as of March 31,2014. The Company is also subject to annual minimum order commitments under the Manufacturing Agreement. The Manufacturing Agreement has a ten year initial term and may be terminated by either party if the other party is in breach or becomes insolvent. If terminated for any reason other than default by MiniFAB, the Company will be obligated to pay a termination fee based on the cost of products manufactured by MiniFAB, but not yet invoiced, repayment of capital invested by MiniFAB, less depreciation calculated in accordance with Australian accounting standards, and the expected profit to MiniFAB had the remaining minimum order quantities been purchased by the Company. The Company has evaluated its 2014 outstanding purchase commitment with MiniFab to determine the potential amount of liability the Company may be obligated to pay if it doesn’t meet its annual order commitment. Having reviewed the submitted orders for test cards to MiniFAB for the three months ended March 31, 2014, if the Company does not: 1) order the sufficient additional test cards to meet the 2014 minimum order commitment under the agreement or 2) seek to modify the existing minimum order quantity with MiniFab, the Company will be subject to liquidated damages estimated at $6.3 million (AUD $6.8 million). 16 TearLab Corporation ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our condensed consolidated financial statements and related notes, included in Item1 of this Report. Unless otherwise specified, all dollar amounts are U.S. dollars. Overview We are an in vitro diagnostic company that has developed a proprietary tear testing platform, the TearLab® Osmolarity System. The TearLab test measures tear film osmolarity for diagnosis of Dry Eye Disease, or DED. Tear osmolarity is a quantitative and highly specific biomarker that has been shown to correlate with DED. The TearLab test enables the rapid measurement of tear osmolarity in a doctor's office. Commercializing our Point-of-Care tear testing platform is now the focus of our business. In October2008, the TearLab Osmolarity System received CE mark approval, clearing the way for sales in the European Union and all countries recognizing the CE mark. In connection with the CE mark clearance, we have entered into multi-year agreements with numerous distributors for distribution of the TearLab Osmolarity System. Currently, we have signed distribution agreements in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, Denmark, Norway, South Korea, Australia, Russia, Hungary, Greece, Slovakia, Argentina, the Czech Republic, a sales representation agreement in Japan and are selling directly to the customer in Canada and the United Kingdom. On May 19, 2009, we announced that we received 510(k) clearance from the U.S. Food and Drug Administration, or FDA. The 510(k) clearance allows us to market the TearLab Osmolarity System to those reference and physician operated laboratories with CLIA certifications allowing them to perform moderate and high complexity tests. Considering that most of our target customers currently are eye care practitioners without such certifications, it was necessary that we obtained a CLIA waiver from the FDA for the TearLab Osmolarity System as well as requiring our customers to obtain their moderate complexity CLIA certification or providing them with support from certified professionals. A CLIA waiver greatly reduces the regulatory compliance for our customers. On October 19, 2010 we announced that a unique new Current Procedural Terminology, or CPT, code that will apply to the TearLab Osmolarity test had been published by the American Medical Association, or AMA. The new code became effective January 1, 2011. The new CPT code for the TearLab Osmolarity test is:83861; Microfluidic analysis utilizing an integrated collection and analysis device, tear osmolarity (For microfluidic tear osmolarity of both eyes, report 83861 twice). This code falls under the Chemistry sub-section of the Pathology and Laboratory section of the CPT Codebook and was listed under the 2010 Clinical Laboratory Fee Schedule by the Centers for Medicare and Medicaid Services, or CMS. The payment code of 83861 that currently applies to the TearLab Osmolarity Test will be cross-walked or paired with code 84081. At current 2014 reimbursement rates, payment code 83861 would be reimbursed in every state by CMS at $22.54 per eye. This decision by CMS provides level reimbursement for and equal access to the TearLab Osmolarity Test across all of the United States. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System. On March 14, 2014, we announced the closing of the acquisition of the assets of the OcuHub business unit from AOAExcel, Inc., the for-profit subsidiary of the American Optometric Association ("AOA") in an all cash transaction for $1.4 million. OcuHub, powered by AT&T and Covisint, facilitates an effective and efficient shared care model with a single sign-on portal, which simplifies secure connectivity between doctors, patients, institutions and payers. It is a subscription-based service that is HIPAA compliant and eliminates the need for a complex and expensive IT structure. 17 TearLab Corporation Our success is highly dependent on our ability to increase sales of our testing platform in the United States as well as Europe and other countries recognizing the CE mark and in Canada where we have a Medical Device License. Meeting these objectives requires that we have sufficient capital to fund our operations. While our cash of $32.0 million as of March 31, 2014 may be insufficient to fund our long-term planned operations and our ability to generate increased revenues is uncertain, management believes that we have sufficient cash to fund our operations at current levels for at least the next 12 months. In spite of having adequate funding at this time we continue to evaluate various financing possibilities. If our revenues do not increase sufficiently to meet operational needs, we would be required to raise additional capital to fund our operations. RESULTS OF OPERATIONS Revenue, Cost of Sales and Gross Margin Three Months Ended March 31, (in thousands) $ $ Change $ TearLab revenue 4, 4,211 TearLab – cost of sales 2, 2,199 TearLab gross profit Gross profit percentage 48 % 43 % Revenues TearLab Revenue TearLab revenue consists of sales of the TearLab® Osmolarity System, which is a hand-held tear film test for the measurement of tear osmolarity, a quantitative and highly specific biomarker that has shown to correlate with dry eye disease (“DED”). The TearLab Osmolarity System consists of the following three components: (1)the TearLab disposable, which is a single-use microfluidic lab test card; (2)the TearLab pen, which is a hand-held device that interfaces with the TearLab disposable; and (3)the TearLab reader, which is a small desktop unit that allows for the docking of the TearLab disposable and the TearLab pen and provides a quantitative reading for the operator. TearLab revenue increased by $1,736,000 or 70% for the three months ended March 31, 2014 as compared to the prior year quarter. The increase is primarily driven from test card sales volume representing $1,760,000 of the total increase from the prior year quarter. Test card volume increase is consistent with the significant increase of new customers signed onto the Company’s annual test card commitment programs and its high volume large multi-doctor practice programs for domestic customers. TearLab Cost of Sales TearLab cost of sales includes costs of goods sold, warranty, and royalty costs. Our cost of goods sold consists primarily of costs for the manufacture of the TearLab Osmolarity System, including the costs we incur for the purchase of component parts from our suppliers, applicable freight and shipping costs, fees related to warehousing and logistics inventory management. TearLab costs of sales for the three months ended March 31, 2014 increased by $783,000 or 55% compared to the prior year fiscal period primarily due to the increase in sales volume of TearLab test cards, as the Company focuses its sales activities to its domestic customers on its annual test card commitment programs and its high volume large multi-doctor practice programs. 18 TearLab Corporation TearLab Gross Margin TearLab gross margin for the three months ended March 31, 2014 increased by $953,000 or 90% compared to the prior year fiscal period. The increase is mainly due to higher sales volume. The gross margin percentage of revenue for the quarter ending March 31, 2014 was 48% as compared to 43% for the prior year fiscal period which is primarily due to lower cost associated with test cards sold during the period driven by the weakening Australian dollar at the time of purchasing test card inventory. Operating Expenses Three Months Ended March 31, (in thousands) $ $ Change $ Amortization of intangible assets — General and administrative Clinical, regulatory and research and development Sales and marketing Operating expenses General and Administrative Expenses For the three months ended March 31, 2014, general and administrative increased by $1,679,000 or 116% as compared with the corresponding prior year period primarily due to an increase of $611,000 in employee salary expense driven by a 84% increase in headcount to support the growth of the business and cost of new OcuHub employees, an increase of $495,000 in stock-based compensation expense related to options granted to new employees, an increase of $278,000 in professional fees and legal costs in relation to increased Sarbanes-Oxley compliance requirements along with transaction fees related to the OcuHub purchase and an increase of $286,000 in administrative expenses, travel and public company costs. We are continuing to focus our efforts on controlling costs by reviewing and improving upon our existing business processes and cost structure. Clinical, Regulatory and Research and Development Expenses Total clinical, regulatory and research and development expenses increased by $367,000 or 176% during the three months ended March 31, 2014, as compared with the corresponding prior year period. The increase was mainly due to a $259,000 increase in research and development expenses related to next generation diagnostic products, $60,000 increase in professional fees and a $39,000 increase in stock-based compensation expense due to new options granted in the latter half of the quarter ending June 30, 2013. Sales and Marketing Expense Sales and marketing expenses increased by $1,666,000 or 74% during the three months ended March 31, 2014, as compared with the comparable period in fiscal 2013 primarily due to a $1,154,000 increase related to employee costs driven by a 88% increase in headcount, $260,000 increase in travel costs associated with the continuedfocus on commercializationof the TearLab product in the United States and a $164,000 increase in marketing and advertising expense. 19 TearLab Corporation The cornerstone of our sales and marketing strategy to date has been to increase awareness of our products among eye care professionals and, in particular, the key opinion leaders in the eye care professions. We assist key opinion leaders in performing clinical trials to generate increased data to provide an increased understanding in the use of the TearLab Osmolarity System for diagnostic, treatment and monitoring of patients. Presently we are primarily focused on increasing sales in North America and we continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals. Amortization of Intangible Assets Amortization expense of intangible assets for the three months ended March 31, 2014, as compared to the prior year fiscal periods was unchanged, as there were no adjustments to the Company’s cost basis or estimated useful life of the underlying assets. Other Income (Expense) Three Months Ended March 31, (in thousands) $ $ Change $ Interest income 7 6 1 Changes in fair value of warrant obligations ) Other, net 50 ) 64 ) Interest Income Interest income for the three months ended March 31, 2014 increased slightly by $1,000, as compared to the prior year fiscal period. Interest income consists of interest earned as a result of the Company’s cash position at the end of each corresponding fiscal period. Changes in Fair Value of Warrants Obligations The Company recorded income related to a decrease in the fair value of warrant obligations of $307,000 for the period ended March 31, 2014 versus a charge due to an increase in the fair value of $5,404,000 for the period ended March 31, 2013. At the beginning of the three month period ended March 31, 2014, the Company had a total of 524,549 warrants subject to fair value re-measurement each quarter. During the first quarter of 2014 certain holders of warrants exercised 304,945 warrants. The Company is required to record the outstanding warrants at fair value at the time of exercise, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the exercised warrants during the first quarter 2014 to be $2,616,000, an increase of $263,000 from the previous value at December 31, 2013. This increase was recorded as a charge to other income (expense) in the condensed consolidated statement of operations for the three months ended March 31, 2014 In addition, the Company is also required to record the outstanding warrants at fair value at the end of each reporting period, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the remaining warrants as of March 31, 2014 to be $1,124,000, a decrease of $570,000 from the previous value at December 31, 2013. The amount was recorded as income to other income (expense) in the condensed consolidated statement of operations for the three months ended March 31, 2014, the primary driver of this change being a change in Black-Scholes valuation inputs for our decreased stock price. 20 TearLab Corporation Other Other income for the three months ended March 31, 2014 and 2013 consists primarily of foreign exchange transaction gains and losses, based on fluctuations of the Company’s foreign denominated currencies. Liquidity and Capital Resources (in thousands) March 31, Dece mber 31, Change Cash and cash equivalents $ $ $ ) Percentage of total assets 70 % 76 % Working capital $ $ $ ) Financial Condition Our forecast of the period of time through which our financial resources will be adequate to support our operations is a forward-looking statement and involves risks and uncertainties. Actual results could vary as a result of a number of factors. We have based this estimate on assumptions that may prove to be wrong, and we could utilize our available capital resources sooner than we currently expect. Our future funding requirements will depend on many factors, including but not limited to: ● whether government and third-party payers agree to reimburse the TearLab Osmolarity System; ● whether eye care professionals engage in the process of obtaining their CLIA waiver certification; ● the costs and timing of building the infrastructure to market and sell the TearLab® Osmolarity System; ● the cost and results of continuing development of the TearLab Osmolarity System; ● the costs of filing, prosecuting, defending and enforcing any patent claims and other intellectual property rights; ● the effect of competing technological and market developments; and ● our purchases of test cards are in Australian dollars and fluctuations in the exchange rate between the US dollar and Australian dollar may be material. In the 12 months ended March 31, 2014, the exchange rate incurred to purchase Australian dollars to pay our Australian supplier fluctuated from $0.88 USD to $1.05 USD per $1.00 AUD. At the present time, our only product is the TearLab Osmolarity System, and although we have received 510(k) approval from the FDA and a CLIA waiver approval from the FDA, at this time we do not know when we can expect to begin to generate significant revenues from the TearLab Osmolarity System in the United States to support our operating needs and to become cash flow positive. We believe that we have sufficient funding to meet operational needs until the Company becomes cash flow positive from operations but if we are not able to achieve a cash positive operating position in the future we may need to raise additional funds, and our prospects for obtaining that capital are uncertain. Additional capital may not be available on terms favorable to us, or at all. In addition, future financings could result in significant dilution of existing stockholders. Ongoing Sources and Uses of Cash We anticipate that our cash and cash equivalents and cash generated from increased revenues, will be sufficient to sustain our operations for at least the next 12 months.
